Harris, J.
It was the duty of the assessors to estimate and assess that.section of the plaintiffs’ road within their jurisdiction, “ at its full and true value.” In ascertaining this value, the superstructure and fixtures; every thing annexed to the land, was to be taken into the account. But whether the stock was above or below par, or whether the business of the road *248was productive or unproductive, were questions with which the assessors had nothing to do. The true rule is stated in The Albany and Schenectady Railroad Company v. Osborn, (12 Barb. 223.) “ They are simply to ascertain the value of the land, and of the erections and fixtures thereon, irrespective of the consideration whether the road is well or ill managed, or whether it is profitable to the stockholders or otherwise.”
The valuation of the assessors, so long as they confine themselves within this rule, however grossly they may err in their estimate, is conclusive. Like the verdict of a jury, the amount is not to be questioned. The tax based upon the assessment is like a judicial sentence, and can only be attacked for fraud or excess of jurisdiction. The legislature has provided no appellate tribunal to correct any errors which the assessors or board of supervisors may make, so long as they act within their prescribed jurisdiction. But the assessors are officers created by statute. Their powers are defined by the law which creates them. Though, while acting within their authority, their acts are unquestionable, every thing they do beyond what is prescribed by law is void. When, therefore, besides estimating and assessing the nine miles of the plaintiffs road lying in the town of Canaan, with the superstructure and erections thereon, “ at its full and true value,” they proceeded, if so they did, to add any thing to the valuation, by reason of the increased cost of the road, or on account of its income or productiveness, so far they transcended their authority, and their act is void. If, as the plaintiffs allege, the assessors have increased their valuation $250,000, for the reason that the road is doing a profitable business, and the stock of the company is worth more than par, such increased valuation is not the less an excess of jurisdiction because it is added to the appraised value of the real estate itself, and the whole amount inserted in the assessment roll, as the assessors’ valuation of the real estate. It may be more difficult to discriminate between “ the full and true value of the real estate,” and the amount added upon other grounds. Indeed, in most instances, this will be impossible. But when, as in the ease of The Albany and Schenectady Railroad Company v. *249Osborn, the assessors frankly avow the basis upon which they proceeded in making their assessment, so that the court can distinguish between what is legal and what is unauthorized, the assessment, to the extent that the assessors have gone beyond them authority, may be declared void. (Bank of Utica v. The City of Utica, 4 Paige, 399. Utica Cotton Manufacturing Co. v. Supervisors of Oneida, 1 Barb. Ch. 432. The Mohawk and Hudson Railroad Co. v. Clute, 4 Paige, 384. Farmers' Loan and Trust Co. v. The Mayor, &c. of New-York, 7 Hill, 261.) In this case, assuming the facts to be as stated in the complaint, I have no doubt that the assessment, in respect to the sum of $250,000 added by the assessors to the “ full and true value,” of that section of the road within their town, is illegal and void. The assessors had no more authority to increase their valuation because the road was productive, than they would have to tax the plaintiffs for a valuable franchise, or for capital ■expended in providing conveniences at the termination of their road. The difficulty, in all such cases, is, not that the act of the assessors, when they exceed their powers, is not illegal, nor that the courts have not authority to declare their illegal acts void, but in ascertaining the basis upon which the assessment was actually made.
Here, there are two railroads running near each other, and in the same direction, through the town. The distances they run in the town are nearly equal. Each has, it is said, a single track. It would seem probable that the cost of one, did not vary greatly from that of the other. By what arithmetic, then, the assessors, while confining themselves within the rule of estimate given them by the legislature, could assess one road at $300,000, and the other at $40,000, I confess I am unable to see. And yet this has been done, and the assessors insist they have done it according to law. They swear that, when they made the assessment, they believed, and that they yet believe, that the fair and true and actual value of that part of the plaintiffs’ road situated in their town was, and is, $300,000. If this be so, the plaintiffs must fail in their action. Though it could be demonstrated that the assessors had erred, and that *250egregiously, in their judgment, no tribunal has been endowed with power to correct such error. Like the verdict of a jury, if founded on correct principles, it must stand, however much its conclusions may surprise us. The affidavits read upon this motion fully deny all the allegations, by which the plaintiffs showed themselves entitled to the injunction. Of course, whatever may be the final result of the action, the plaintiffs are no longer entitled to restrain the collection of the tax.
[Albany Special Term,
February 22, 1853.
Harris, Justice.]
Prior to the act of 1851, (Sess. Laws, 1851, p. 332,) the party liable to taxation might control the discretion of the assessors in fixing a valuation upon his property, by his own affidavit. (1 R. S. 392, § 15.) But now, although it is their duty to examine the person who applies to have the assessed value of his property reduced, the assessors are at liberty to fix the value at such sum as they deem just, notwithstanding such examination. There is, therefore, no longer any check upon the power of assessors in fixing the value of taxable property, so long as they profess to follow the rule of valuation prescribed by statute; unless, indeed, the assessed value be so outragously disproportioned to the real value as to furnish clear evidence of corruption or fraud. Then, as in other cases of fraud in judicial proceedings, a court of equitable jurisdiction might interfere. (See Huggins v. King, 3 Barb. S. C. Rep. 616.)
The omission Of the assessors to state the number of acres of land assessed to the plaintiffs in their town, was not such a defect in their proceedings as to deprive them of jurisdiction. In respect to such property as the plaintiffs’ road, I am inclined to think the requirement of the statute may be satisfied, imperfectly perhaps, by stating the number of miles of road, without adding the quantity of land. But, at most, it was an irregularity, and, therefore, could not destroy the validity of the assessment. (See Torrey v. Millbury, 21 Pick. 64, cited in Van Rensselaer v. Witbeck, 7 Barb. 140.)
The injunction must be dissolved. The costs of the motion should abide the event of the action.